Citation Nr: 0519583	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-02 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of recoupment from VA compensation benefits of 
readjustment pay the veteran received on separation from 
service.  

[An pending appeal regarding various other matters will be 
the subject of a separate decision by the Veterans Law Judge 
who presided at a hearing in those matters.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March to September 1962, from January 1966 to February 1977, 
from April 1979 to April 1983, and from October 1983 to 
February 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In December 2003, the Board remanded 
this matter to afford the veteran the opportunity for a 
hearing in the matter addressed herein.  In December 2004 a 
Travel Board hearing in this matter was held at the RO before 
the undersigned.

[An earlier (February 2003) hearing on various other issues 
was held before a different Veterans Law Judge.  As required 
by regulation (38 C.F.R. § 20.707), those additional issues 
will be the subject of a separate Board decision by the 
Veterans Law Judge who presided over that hearing.].

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At separation from service in February 1977, the veteran 
received a lump-sum readjustment payment in the amount of 
$15,000.00.  Effective February 1977, he was granted service 
connection for disabilities rated 30 percent; compensation 
payments were withheld to recoup the net readjustment pay 
received.

The veteran asserts, initially, that his readjustment pay 
should not have been not subject to recoupment through 
withholding of compensation.  Notably, 38 C.F.R. 
§ 3.700(a)(2), the authority under which a readjustment 
payment was authorized is a basis for determining whether the 
readjustment payment is subject to recoupment from 
compensation payments.  Lump sum readjustment payments 
authorized under former 10 U.S.C. § 687 are subject to 
recoupment of an amount equal to 75 percent of the 
readjustment payment received.  38 C.F.R. § 3.700(a)(2)(i).  
Readjustment pay authorized under former 10 U.S.C. § 3814(a), 
however, is not subject to recoupment from compensation 
payments.  38 C.F.R. § 3.700(a)(2)(ii).  Here, the authority 
under which the veteran received readjustment pay is not 
identified in the record.

Alternatively, the veteran argues that in the event his 
readjustment pay is subject to recoupment, the amount 
recouped from disability compensation and/or retirement pay 
was improperly calculated (or deducted twice over the years), 
and that he is now entitled to repayment of excessive amounts 
recouped.  

Review of the record reveals that the veteran was charged 
with receiving compensation when he was on active duty.  
(38 C.F.R. § 3.700 precludes concurrent payment of active 
duty pay and compensation).  While he did not actually 
receive the compensation payments, they were improperly 
counted as being withheld against the amount that to be 
recouped.  When VA became aware of this mistake, an attempt 
was made to correct it.  The record shows that an overpayment 
debt was created, that a portion of this debt was waived.  
However, even after the waiver, there was still an 
outstanding amount of the readjustment pay remaining to be 
recouped through withholding of the veteran's compensation.  
He raises specific contentions on appeal as to the propriety 
of the amounts withheld over the years.  These contentions 
cannot be properly addressed without a full financial 
accounting.  An audit of payments and withheld amounts is 
indicated. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should ascertain (and document 
for the record) the authority under which 
the veteran was granted readjustment pay.

2.  The RO should obtain a complete audit 
of VA payments and withholdings clearly 
itemizing the following:

a)  The amounts of all types of 
payments (readjustment pay, 
retirement pay, compensation etc.) 
the veteran has received since 
separation from service in 1977, and 
the periods of time encompassed by 
the payments.  

b)  The amounts recouped by the 
withholding of compensation or any 
other type of payment, and the 
periods of time encompassed by the 
payments from which recoupment was 
withheld.

c)  The amounts of any overpayment 
debt created, any such debt waived, 
and any such debt outstanding.

d)  The amount that remains to be 
recouped.  

3.  The RO should then review the 
additional evidence received and, if it 
suggests a need for follow-up 
development (e.g., further accounting 
or documentation of payments and 
withholdings) arrange for any further 
development indicated.  Then, the RO 
should review the claim.  If it remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case (that includes all the 
information requested above, and an 
explanation of the governing law) and 
be afforded the opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be handled in an expeditious manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


